Citation Nr: 1008570	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-32 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  



ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the New Philippine 
Scouts from May 1946 to March 1949.  The appellant appears to 
be the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2008 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines, which, in pertinent part, denied 
the appellant's claim for entitlement to service connection 
for the cause of the Veteran's death.  

The appellant requested a hearing before the Board and was 
scheduled for a July 2009 hearing at the RO.  The record 
indicates that the appellant did not appear for the scheduled 
hearing.  She did not present good cause for her failure to 
appear, nor did she request that the hearing be rescheduled.  
Therefore, the appeal will be processed as though the request 
for a hearing had been withdrawn.  38 C.F.R. § 20.702(d) 
(2009).

The Board notes several discrepancies involving records in 
this file.  For example, the Board notes that, during his 
lifetime, the Veteran was known by two very dissimilar names.  
According to a sworn affidavit dated June 1993, the Veteran 
was noted to have been born with one name.  It was explained 
that, at the time of service, the Veteran used the second 
name, in honor of his uncle who took care of him.  After his 
discharge from service and the death of his uncle, he 
apparently resumed the use of the first name.  Moreover, the 
Veteran's death certificate lists his death as being in 
January 2000.  In an affidavit, however, the appellant 
indicated that she was his widow, and stated that her husband 
was listed in the Social Security system under the first 
name.  She also indicated that his date of death occurred in 
January 2006.  Moreover, the appellant was unable to submit a 
copy of the Veteran's official birth certificate, because, 
according to an affidavit submitted by the parish priest, all 
the records for his parish were destroyed in a fire.  Also, 
throughout the record, the appellant's name is spelled in 
various ways.  The Board will proceed as if the appellant is 
the surviving spouse of the Veteran and that the Veteran is 
the same individual whose records are in the claims file. 


FINDINGS OF FACT

1.  The certificate of death shows that the Veteran died in 
January 2000 at the age of 76; the cause of death was 
recorded as cardiorespiratory arrest.

2.  The preponderance of the evidence weighs against a link 
between the Veteran's cardiorespiratory arrest and any 
disease or injury in service.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the decedent's death.  
38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  The 
VCAA provides, among other things, for notice and assistance 
to VA claimants under certain circumstances.  The VA has 
issued final rules amending its adjudication regulations to 
implement the provisions of the VCAA.  See generally 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance the VA will provide to 
a claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.

a.  Duty to Notify.  The VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  In order to meet the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) 
inform the claimant about the information and evidence 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that the VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the United States Court of 
Appeals for Veterans' Claims (Court) issued a decision in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  This 
notice must also inform the Veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service-connection is granted.  Id.

The Court held in Hupp v. Nicholson, 21 Vet. App. 342 (2007) 
that, when adjudicating a claim for dependency and indemnity 
compensation (DIC) (to include service connection for the 
cause of the Veteran's death), the VA must perform a 
different analysis depending upon whether a Veteran was 
service-connected for a disability during his or her 
lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a Veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
claim for service connection for the cause of the Veteran's 
death based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a claim based on a condition not yet service-
connected.

The Board finds that a February 2009 VCAA letter 
substantially satisfied the provisions of 38 U.S.C.A. § 
5103(a) and Hupp.  The appellant was informed about the 
information and evidence not of record that was necessary to 
substantiate the claim; the information and evidence that the 
VA would seek to provide; the information and evidence the 
claimant was expected to provide; and to provide any evidence 
in his possession that pertained to his claim.  However, this 
notice was not issued to the Veteran prior to the initial 
April 2008 rating decision.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  As such, the timing 
error with respect to the notice requirements noted above 
raises the issue of prejudicial error regarding the claim, 
but such error is rebutted by the record.  Subsequent to the 
issuance of this notice, the RO re-adjudicated the Veteran's 
claim, as demonstrated by the April 2009 Supplemental 
Statement of the Case (SSOC).  See Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing a fully compliant VCAA notification and 
re-adjudicating the claim in the form of a statement of the 
case to cure timing of notification defect).

The Board notes that the February 2009 VCAA notice did not 
provide the information required by Dingess.  However, the 
Board finds that to there is no prejudice in issuing a final 
decision at this time because the preponderance of the 
evidence is against the claim for service connection.  
Accordingly, any questions as to the appropriate disability 
rating or effective date to be assigned are moot.

b.  Duty to Assist.  The Board also finds that all necessary 
assistance has been provided to the appellant.  The evidence 
of record indicates that the VA acquired the Veteran's 
service treatment records to assist the appellant with this 
claim.  There is no indication of any additional relevant 
evidence that has not been obtained.

A VA opinion is not warranted because, as discussed below, 
there is no credible evidence establishing that an event, 
injury, or disease occurred in service or during an 
applicable presumptive period for which the claimant 
qualifies, or a credible indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In view of the foregoing, 
the Board finds that the VA has fulfilled its duty to notify 
and assist the Veteran in the claim under consideration.  
Adjudication of the claim at this juncture, without directing 
or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Service Connection for Cause of Death

a.  Factual Background.  The appellant essentially claims 
that a disorder incurred during the Veteran's service 
contributed to his death.  The Veteran's death certificate 
indicates that he died in January 2000 from cardiorespiratory 
failure.  At the time of his death, the Veteran was not 
service connected for any disease or disability.

In a May 1946 service treatment record, the Veteran reported 
having pain in his right chest.  Subsequent testing showed 
pneumonia of the right lung.  Service treatment records also 
indicate treatment for malaria.  The Veteran's March 1949 
service discharge examination noted no current abnormalities, 
except for a perforation of the left ear drum.  

In an October 1998 VA treatment record, the examiners 
diagnosed the Veteran as having pneumonia of the right hilar 
area, old pulmonary tuberculosis, and arteriosclerotic heart 
disease.  

In a July 1999 private treatment record, the examiner noted 
that the Veteran had been healthy most of his adult life.  He 
indicated that the Veteran had smoked until 1974, then 
stopped.  He diagnosed the Veteran as having small cancer of 
the lung in the right lower lung area with hilar node 
involvement; multiple liver metastases; and chronic 
obstructive pulmonary disease.  

During the Veteran's lifetime, he filed several claims for 
service connection, all of which were denied.  In a November 
1959 Board decision, the VA denied the Veteran's claims for 
entitlement to service connection for pneumonia, claimed 
pulmonary tuberculosis, numbness of the left arm, headaches, 
recurrent chills, fever, and defective hearing.  In May 2000 
and July 2002, the RO denied the Veteran's claims for 
entitlement to service connection for typhoid, cholera, 
smallpox, tetanus, and pulmonary tuberculosis.  

After the Veteran's death, Jose Ignatius S. Quismorio, M.D., 
wrote a November 2006 opinion, indicating that the Veteran's 
death should be service-connected.  In reviewing the July 
1999 private treatment record, Dr. Quismorio noted that the 
Veteran was diagnosed as having arteriosclerotic heart 
disease; and that the death certificate indicated that death 
was due to cardiorespiratory arrest.  He further stated that 
the Veteran's arteriosclerotic heart disease may have led to 
a myocardial infarction which led to cardiac arrest.  Dr. 
Quismorio stated that that arteriosclerosis was a disease 
that would be presumed to have been incurred in service if 
manifested to a compensable degree at any time after service 
under 38 C.F.R. §§ 3.307 and 3.309.  He concluded by stating 
his belief that arteriosclerotic heart disease led to the 
Veteran's death.  

In a May 2008 statement, the appellant reported that the 
Veteran complained of chest pains while on the front line.  
She argued that this was a symptom of heart disease failure, 
and therefore he died of a heart disorder incurred during 
service.

b.  Law and Regulations.  38 C.F.R. § 3.312 sets forth the 
provisions governing benefits relating to a Veteran's cause 
of death. 38 C.F.R. § 3.312.  Specifically, it states that 
"[t]he death of a Veteran will be considered as having been 
due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death."  38 C.F.R. § 3.312(a); 
accord Timberlake v. Gober, 14 Vet. App. 122, 127 (2000).  A 
service-connected disability "will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto."  38 C.F.R. § 3.312(b).  In contrast, a 
contributory cause of death is a service-connected disability 
that is shown to have "contributed substantially or 
materially [to death]; that is combined to cause death; that 
is aided or lent assistance to the production of death."  38 
C.F.R. § 3.312(c)(1).  Thus, "[i]t is not sufficient to show 
that it causally shared in producing death, but rather it 
must be shown that there was a causal connection," and a 
contributory cause of death is not related to the principal 
cause.  38 C.F.R. § 3.312(c)(1).  Determining the Veteran's 
cause of death requires the "exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the Veteran, including, particularly, autopsy 
reports."  38 C.F.R. § 3.312(a).

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may also be established for disease 
diagnosed after discharge from service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may be granted for certain chronic 
diseases, to include a arteriosclerosis, when they are 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for Veterans' benefits.  An appellant 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when an appellant 
seeks benefits and the evidence is in relative equipoise, the 
appellant prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

c.  Analysis.  Having reviewed the evidence of record, the 
Board finds that preponderance of evidence is against the 
appellant's claim of service connection for the cause of the 
Veteran's death.  Specifically, the evidence does not 
establish that a service-connected disability was either the 
principal or a contributory cause of death.

The only objective evidence submitted regarding the Veteran's 
cause of death is the January 2000 death certificate, 
indicating that he died of cardiorespiratory arrest.  Service 
connection was not in effect for any disability during the 
Veteran's lifetime.  

In her May 2008 statement, the appellant reported that the 
Veteran experienced chest pains on the front line and that 
such pains were evidence of the heart disease from which he 
died.  The Board notes that a May 1946 service treatment 
record indicated that the Veteran experienced right chest 
pain during service; however, this was diagnosed as 
pneumonia.  The Veteran was found to be normal upon discharge 
examination in March 1949.  There was no diagnosis of any 
heart disorder until October 1998, nearly fifty years after 
the Veteran's discharge from service.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding that the 
passage of time between the Veteran's discharge and an 
initial diagnosis would weigh against the claim).  

In his November 2006 opinion, Dr. Quismorio stated that, in 
his opinion, the Veteran died of arteriosclerotic heart 
disease.  Therefore, he believed that the Veteran should be 
service connected because arteriosclerotic disease was a 
disease that would be presumed to have been incurred in 
service if manifested to a compensable degree at any time 
after service under 38 C.F.R. § 3.307 and 3.309.  The Board 
notes that service connection may be granted for chronic 
arteriosclerosis if it were to become manifest to a 
compensable degree within one year of separation from service 
under C.F.R. §§ 3.307, 3.309.  As the objective medical 
evidence does not indicate that the disorder became manifest 
to such a degree within the required time frame, the disorder 
cannot be presumed to be related to service.  See 38 C.F.R. 
§§ 3.307, 3.309.

Moreover, the Board notes that the Veteran filed several 
claims for service connection, filing one such claim in June 
1999, seven months after the initial diagnosis of 
arteriosclerotic heart disease.  As such, even with knowledge 
of this disorder, the Veteran did not attempt to claim that 
it was related to service.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for the cause of the Veteran's death.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


